                                                                         United States District Court
                                                                           Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                             ENTERED
                           MCALLEN DIVISION                               September 27, 2019
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §                Case No. 7:19−cr−01296
                                           §
Ricardo Serna                              §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

      Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for October 1, 2019 at 10:30 AM before United States Magistrate Judge J Scott
Hacker at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the
defendant shall be held in custody by the United States Marshal and produced for this
hearing.




Date of order: September 27, 2019
